DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 10/18/2022 for response of the office action mailed on 07/18/2022. Independent Claims 1  and 9 are amended. Claims 5 and 13 are canceled. Therefore, claims 1-4, 6-12 and 14-16 are pending and addressed below.

           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu  et al. (2021/0337602),  Liu hereinafter, in view of 3GPP TS 38.331 V15.8.0 (2019-12), Release 15, uploaded date January 8th, 2020,  3GPP_38.331_Rel_15 hereinafter, further in view of Babaei et al. (2021/0259040), Babaei, hereinafter.

Re. Claims 1 and 9, Liu teaches a method for a small data transmission performed by a user equipment (UE) (Fig. 6-7/Fig. 9 & ¶0008 - methods are provided for configurations for small data transmission. In small data transmission, a UE may transmit, to a base station, user data within a random access message in a radio resource control (RRC) inactive state. The user equipment may receive, via broadcast system information and/or unicast messages from the base station, a configuration on support capability or parameters for small data transmission ) and a user equipment (UE) (Fig.1, 110/Fig.8)  for performing small data transmission, the UE,  comprising: at least one processor (Fig. 8, 830); and at least one memory (Fig. 8 & ¶0075) coupled to the at least processor, the at least one memory storing a-computer-executable instructions that, when executed by the at least one processor (Fig. 8 & ¶0075), cause the UE to: receive a Radio Resource Control (RRC) release message from a base station (BS) while the UE is in an RRC_CONNECTED state, the RRC release message including a small data transmission configuration, the small data transmission configuration indicating at least one radio bearer to be retained for supporting the small data transmission (Fig. 5 & ¶0053 - A base station 120 may send an RRC release message 510 (e.g., “RRCRelease” in NR) to a UE 110, suspending an RRC connection and transitioning the UE 110 to RRC inactive state. When suspended in RRC inactive state, the UE 110 may have multiple data radio bearers (DRBs), some of which may be set up with different quality of service requirements. …. some DRBs may support small traffic volume with infrequent burst……., if uplink data would trigger transmission in a DRB associated with small traffic volume and infrequent burst, it may be more efficient for the UE 110 to stay in RRC inactive state for data transmission, e.g., via small data transmission.); transition from the RRCCONNECTED state to one of an RRCINACTIVE state and an RRC_IDLE state according to the RRC release message (Fig. 5 & ¶0053 - A base station 120 may send an RRC release message 510 (e.g., “RRCRelease” in NR) to a UE 110, suspending an RRC connection and transitioning the UE 110 to RRC inactive state.); perform the small data transmission via a random access (RA) procedure while the UE is in the  one of the RRC_INACTIVE state and the RRC_IDLE state by applying the small data transmission configuration (Fig.2/Fig. 5-6 & ¶0060 - At 620, a UE may transmit user data to the base station based on the received configuration. Fig.2/Fig. 5-6 & ¶0061 - If the configuration indicates the user data transmission is supported, the UE may transmit user data within a random access message while remaining in RRC inactive state, e.g., as described with reference to FIG. 2. For example, the UE may encapsulate the user data in the layer 3 message 230 to be transmitted during random access to the base station);receive, from the BS, a downlink (DL) response message including a specific uplink (UL) resource indication in response to the small data transmission, the specific UL resource -52-Attorney Docket No.: US84130 indication indicating a Physical Uplink Shared Channel (PUSCH) associated with a configured grant (Fig. 2/Fig.7 & ¶0063 - At 720, a UE may transmit the random access preamble to a base station on the determined resource, wherein user data is to be transmitted within a random access message after the random access preamble by the UE in a radio resource control inactive state. The resource may generally refer to any type of communication resources, such as, in terms of time/frequency locations or sequence indices for random access preambles. For example, in a NR network, random access preamble may be transmitted in one of Bandwidth Parts (BWP) within the overall system bandwidth and using a sequence from one of preamble group. Fig. 2/Fig.7-8 & ¶0064 - base station may respond with an uplink link grant (e.g., part of the random access response 220) allocating a maximum amount of resources (e.g., number of resource blocks) corresponding to the maximum transport block size. Fig. 2/Fig.7-8 & ¶0073 - the transmitter 820 may transmit a random access preamble (e.g., over a physical random access channel) and a random access message (e.g., over a physical uplink shared channel, PUSCH). The random access message may encapsulate user data as in small data transmission. ); and determine whether to perform subsequent data transmission after receiving a random access response (RAR) for the RA procedure according to the specific UL resource indication, the subsequent data transmission performed while remaining in the one of the RRC_INACTIVE state and the RRC_IDLE state (Fig. 1-7 & ¶0015 - a resource for a random access preamble may be determined from one or more resources reserved for the user data transmission within a random access message. The random access preamble may then be transmitted to a base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in an RRC inactive state. Fig. 7 & ¶0063 - At 710, a UE may determine a resource for a random access preamble. At 720, a UE may transmit the random access preamble to a base station on the determined resource, wherein user data is to be transmitted within a random access message after the random access preamble by the UE in a radio resource control inactive state.).
Yet, Liu does not expressly teach suspend all established signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRBO and the indicated at least one radio bearer; 
However, in the analogous art, 3GPP_38.331_Rel_15 explicitly discloses suspend all established signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRBO and the indicated at least one radio bearer (§5.3.8.3 - Reception of the RRCRelease by the UE - The UE shall: suspend all SRB(s) and DRB(s), except SRB0; indicate PDCP suspend to lower layers of all DRBs; Similar to admitted prior art as mentioned in the instant application, at least in ¶0419, referring to Table 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s invention of a method for configurations for small data transmission (SDT) using LTE/NR (New Radio) wireless technology  to include  3GPP_38.331_Rel_15’s invention of a system and a method for RRC connection release procedure to transit a UE in RRC_CONNECTED to RRC_IDLE, because it provides an efficient mechanism in preventing unnecessary retransmission of a plurality of items of data stored in a buffer of a PDCP layer of a transmitting user device, which may be discarded. (§5.3.8.2, 3GPP_38.331_Rel_15 & Knowledge in the art)
Yet, Liu and  3GPP_38.331_Rel_15 do not expressly teach wherein the small data transmission configuration indicates one or more logical channels that are allowed to be used in a logical channel prioritization (LCP) procedure applied by the UE while performing the small data transmission.
However, in the analogous art, Babaei explicitly discloses wherein the small data transmission configuration indicates one or more logical channels that are allowed to be used in a logical channel prioritization (LCP) procedure applied by the UE while performing the small data transmission. (Fig. 38-41 & ¶0164 -  wireless device with infrequent data transmission may be maintained in an RRC_INACTIVE state. The data transmission in RRC_INACTIVE state may be periodic and/or non-periodic. For small and infrequent the data packets for UL (e.g., mobile originated (MO)) data and/or DL (e.g., mobile terminated (MT)) data, resuming RRC connection (e.g., moving to RRC_CONNECTED state) and subsequently releasing the RRC connection to INACTIVE state may result in unnecessary power consumption and signaling overhead. ¶0166 - Signaling overhead from inactive state UEs for small data packets may degrade network performance and efficiency and may degrade UE battery performance. Example embodiments enhance wireless devices processes in INACTIVE state. Example embodiments may enhance the wireless device processes in INACTIVE state for small data transmission. Example embodiments may employ RACH-based processes (e.g., two-step RACH and/or four-step RACH) or configured/pre-configured grants (e.g., configured grants based on a Type 1 configured grant configuration) and/or periodic resources for uplink data transmission during inactive state. Fig. 38-41 & ¶0242 - a Logical Channel Prioritization (LCP) procedure may be applied when a new transmission is performed. The RRC may control the scheduling of uplink data by signaling for each logical channel per MAC entity: priority where an increasing priority value indicates a lower priority level; prioritisedBitRate which may set the Prioritized Bit Rate (PBR); bucketSizeDuration which may set the Bucket Size Duration (BSD). The aforesaid disclosures by Babaei is similar to instant application at least in ¶0390. Fig. 38-41 & ¶0243 -  RRC may additionally control the LCP procedure by configuring mapping restrictions for each logical channel: allowedSCS-List which may set the allowed Subcarrier Spacing(s) for transmission; maxPUSCH-Duration which may set the maximum PUSCH duration allowed for transmission; configuredGrantTypelAllowed which may set whether a configured grant Type 1 may be used for transmission; and allowedServingCells which may set the allowed cell(s) for transmission. The aforesaid disclosures by Babaei is similar to instant application at least in ¶0388 along with Table 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s invention of a method for configurations for small data transmission (SDT) using LTE/NR (New Radio) wireless technology  and  3GPP_38.331_Rel_15’s invention of a system and a method for RRC connection release procedure to transit a UE in RRC_CONNECTED to RRC_IDLE to include Babaei’s invention of wireless device and wireless network processes for data transmission in RRC_INACTIVE state, because it provides an efficient and improved mechanism for uplink data transmission during the RRC_INACTIVE state for wireless devices operating in LTE/ NR (New Radio) wireless technology. (¶0068/¶0265, Babaei)

Re. Claims 2 and 10,   Liu, 3GPP_38.331_Rel_15  and Babaei teach claims 1 and 9.
Yet, Liu and  3GPP_38.331_Rel_15 do not expressly teach wherein: the DL response message indicates whether the UE is allowed to perform the subsequent data transmission on a PUSCH scheduled by a dynamic grant; and the dynamic grant is scheduled by one of the RAR and a preconfigured Control Resource Set (CORESET).
However, in the analogous art, Babaei explicitly discloses wherein: the DL response message indicates whether the UE is allowed to perform the subsequent data transmission on a PUSCH scheduled by a dynamic grant and the dynamic grant is scheduled by one of the RAR and a preconfigured Control Resource Set (CORESET). (Fig. 44 & ¶0347 - a wireless device may transmit uplink packets (¶0101 uplink data/packets on PUSCH) during an RRC_CONNECTED state and an RRC_INACTIVE state. The wireless device may transmit uplink packets, during the RRC_CONNECTED state, based on dynamic or configured grants or based on random access processes. The wireless device may transmit the uplink packets, during the RRC_INACTIVE state, based on random access processes or based on pre-configured/configured grant resources. The wireless device may transmit a first uplink packet based on a first uplink grant during the RRC_CONNECTED state. The wireless device may transmit the first uplink packet based on a first multiplexing process. The wireless device may multiplex/include one or more MAC CEs in the first packet. The wireless device may transmit a second uplink packet based on a second uplink grant during the RRC_INACTIVE state. Also, see ¶0120 in reference to configured control resource sets (CORESETs) along with Fig. 10); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s invention of a method for configurations for small data transmission (SDT) using LTE/NR (New Radio) wireless technology  and  3GPP_38.331_Rel_15’s invention of a system and a method for RRC connection release procedure to transit a UE in RRC_CONNECTED to RRC_IDLE to include Babaei’s invention of wireless device and wireless network processes for data transmission in RRC_INACTIVE state, because it provides an efficient and improved mechanism for uplink data transmission during the RRC_INACTIVE state for wireless devices operating in LTE/ NR (New Radio) wireless technology. (¶0068/¶0265, Babaei)

Re. Claims 3 and 11,  Liu, 3GPP_38.331_Rel_15  and Babaei  teach claims 1 and 9.
Liu further teaches wherein the small data transmission configuration indicates a UL bandwidth part (BWP) on which the small data transmission is performed (Fig. 1-7 & ¶0015 - a resource for a random access preamble may be determined from one or more resources reserved for the user data transmission within a random access message. The random access preamble may then be transmitted to a base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in an RRC inactive state. Fig. 1-7 & ¶0065 - A UE may receive system information from the base station, wherein the system information indicates one or more resources (e.g., one or more BWPs in NR) separately reserved for purposes of user data transmission within the random access message (e.g., SDT). By using the SDT-only resources, a UE can inform the base station of an impending small data transmission during the random access procedure. Fig. 1-7 & ¶0063 - in a NR network, random access preamble may be transmitted in one of Bandwidth Parts (BWP) within the overall system bandwidth and using a sequence from one of preamble groups.). 

Re. Claims 4 and 12,   Liu, 3GPP_38.331_Rel_15  and Babaei  teach claims 1 and 9.
Liu further teaches wherein the small data transmission configuration indicates a data volume threshold for the small data transmission. (Fig. 1-7 & ¶0064 - a base station (or a network) may signal (e.g., in system information) a single level of maximum transport block size for a random access message, and a particular preamble group (e.g., the “Group B” in LTE or NR) may be designated for purposes of user data transmission within a random access message….. )

Re. Claims 7 and 15,  Liu, 3GPP_38.331_Rel_15  and Babaei  teach claims 1 and 9.
Liu further teaches determining whether the small data transmission is allowed by the BS before performing the small data transmission. (Fig. 1-7 & ¶0015 - a resource for a random access preamble may be determined from one or more resources reserved for the user data transmission within a random access message. Fig. 7 & ¶0063 - At 710, a UE may determine a resource for a random access preamble.)




Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of   3GPP_38.331_Rel_15, in view of Babaei,  further in view of Hong et al. (2019/0357119), Hong, hereinafter.

Re. Claims 6 and 14,   Liu, 3GPP_38.331_Rel_15  and Babaei teach claims 1 and 9.
Yet, Liu, 3GPP_38.331_Rel_15  and Babaei do not expressly teach wherein the small data transmission configuration indicates at least one of an access category for the small data transmission and an access identity for the small data transmission. 
However, in the analogous art, Hong explicitly discloses wherein the small data transmission configuration indicates at least one of an access category for the small data transmission and an access identity for the small data transmission (Fig. 1-4 & ¶0072 - The access category information may be transmitted by the base station to the UE. The access category information may be variously set by an operator managing the base station. Fig. 1-4 & ¶0074 -  the access category information may be indicated using index information, and the access category information may be variously set according to UE configuration information and an access attempt type related to the UE . Fig. 1-4 & ¶0078 -  the access barring parameter information may be set in association with the access category information. For example, the access barring parameter information may be set equally or differently for each access category information. Fig. 1-4 & ¶0106 - the term “category” …includes an access category for classifying access attempt types classified according to a specific service or a specific access procedure, and an access identifier for classifying types classified according to subscription information or a UE configuration. Fig. 1-4 & ¶0169 - The RRC inactive state is required to provide a power consumption level similar to RRC idle state….. RRC inactive state may be used for transmitting delay tolerant small data. A UE enters the RRC inactive state through dedicated signaling. Accordingly, a specific category may be assigned to an inactive UE or an inactive UE of a specific group to configure a access barring category. This may be instructed by a base station through system information or instructed by being included together when instructing a UE to transition to the RRC inactive state through dedicated signaling. Fig. 1-4 & ¶0170 - an access barring parameter for the corresponding access category may be configured. …an access category distinguished from the RRC idle may be configured for an RRC inactive state UE indicated as a specific category, and access barring check operation may be performed for the configured access category).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s invention of a method for configurations for small data transmission (SDT) using LTE/NR (New Radio) wireless technology  and  3GPP_38.331_Rel_15’s invention of a system and a method for RRC connection release procedure to transit a UE in RRC_CONNECTED to RRC_IDLE and Babaei’s invention of wireless device and wireless network processes for data transmission in RRC_INACTIVE state to include Hong’s invention of an access control technology in a next generation mobile communication network, because it provides an efficient mechanism in access control at a network and a user equipment by eliminating high complexity and signaling problem in the next generation mobile communication system by introducing an efficient access barring mechanism which reduces signaling for access control by integrally controlling operations for access control. (¶0006-¶0009, Hong)

Re. Claims 8 and 16,   Liu, 3GPP_38.331_Rel_15  and Babaei teach claims 1 and 9.
Yet, Liu, 3GPP_38.331_Rel_15  and Babaei do not expressly teach further comprising: performing an access barring check based on an access category associated with the small data transmission and an access identity associated with the small data transmission to determine whether the small data transmission is allowed by the BS.
However, in the analogous art, Hong explicitly discloses further comprising: performing an access barring check based on an access category associated with the small data transmission and an access identity associated with the small data transmission to determine whether the small data transmission is allowed by the BS. (Fig. 1-4 & ¶0106 - the term “category” …includes an access category for classifying access attempt types classified according to a specific service or a specific access procedure, and an access identifier for classifying types classified according to subscription information or a UE configuration. Fig. 1-4 & ¶0169 - The RRC inactive state is required to provide a power consumption level similar to RRC idle state….. RRC inactive state may be used for transmitting delay tolerant small data. A UE enters the RRC inactive state through dedicated signaling. Accordingly, a specific category may be assigned to an inactive UE or an inactive UE of a specific group to configure a access barring category. This may be instructed by a base station through system information or instructed by being included together when instructing a UE to transition to the RRC inactive state through dedicated signaling. Fig. 1-4 & ¶0170 - an access barring parameter for the corresponding access category may be configured. …an access category distinguished from the RRC idle may be configured for an RRC inactive state UE indicated as a specific category, and access barring check operation may be performed for the configured access category).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Liu’s invention of a method for configurations for small data transmission (SDT) using LTE/NR (New Radio) wireless technology  and  3GPP_38.331_Rel_15’s invention of a system and a method for RRC connection release procedure to transit a UE in RRC_CONNECTED to RRC_IDLE and Babaei’s invention of wireless device and wireless network processes for data transmission in RRC_INACTIVE state to include Hong’s invention of an access control technology in a next generation mobile communication network, because it provides an efficient mechanism in access control at a network and a user equipment by eliminating high complexity and signaling problem in the next generation mobile communication system by introducing an efficient access barring mechanism which reduces signaling for access control by integrally controlling operations for access control. (¶0006-¶0009, Hong)

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1 and 9 as filed on 10/18/2022.
Earlier objections to claims 1, 9 and 15-16 have been withdrawn following amended claim languages.
Applicant canceled claim 5 and 13 which were identified as objected claims in the previous office action, mailed on 07/18/2022. However, the new limitation as added to independent claims 1 and 9, respectively, is different than objected claim limitations (interpreted as broader claim limitation as amended) as identified in the previous office action, therefore, applicant's amendment necessitated a new ground(s) of rejection presented in this Office action.

Applicant’s arguments, filed on 10/18/2022, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.

Regarding arguments in pages 7, for independent claims 1 and 9, applicant argues that none of the references (e.g., Liu, 3GPP_38.331_Rel_15, Babaei or Hong) teach the new limitations  as added to independent claims 1 and 9.  Examiner respectfully disagrees with the applicant. In fact, Babaei discloses the new limitation (“wherein the small data transmission configuration indicates one or more logical channels that are allowed to be used in a logical channel prioritization (LCP) procedure applied by the UE while performing the small data transmission”) as explained in §103 rejection. 
For example, Babaie discloses that  wireless device with infrequent data transmission may be maintained in an RRC_INACTIVE state. The data transmission in RRC_INACTIVE state may be periodic and/or non-periodic. For small and infrequent the data packets for UL (e.g., mobile originated (MO)) data and/or DL (e.g., mobile terminated (MT)) data, resuming RRC connection (e.g., moving to RRC_CONNECTED state) and subsequently releasing the RRC connection to INACTIVE state may result in unnecessary power consumption and signaling overhead. See ¶0164. Babaei further discloses that Signaling overhead from inactive state UEs for small data packets may degrade network performance and efficiency and may degrade UE battery performance. Babaie’s  invention  may enhance the wireless device processes in INACTIVE state for small data transmission, which addresses the degradation of network performance by employing RACH-based processes (e.g., two-step RACH and/or four-step RACH) or configured/pre-configured grants (e.g., configured grants based on a Type 1 configured grant configuration) and/or periodic resources for uplink data transmission during inactive state. See ¶0166 along with Fig. 38-41. Babaei also discloses that a Logical Channel Prioritization (LCP) procedure may be applied when a new transmission is performed. The RRC may control the scheduling of uplink data by signaling for each logical channel per MAC entity: priority where an increasing priority value indicates a lower priority level; prioritisedBitRate which may set the Prioritized Bit Rate (PBR); bucketSizeDuration which may set the Bucket Size Duration (BSD). See ¶0242 along with Fig. 38-41. In fact, the aforesaid disclosures by Babaei is similar to instant application at least in ¶0390. Babaei further discloses that RRC may additionally control the LCP procedure by configuring mapping restrictions for each logical channel: allowedSCS-List which may set the allowed Subcarrier Spacing(s) for transmission; maxPUSCH-Duration which may set the maximum PUSCH duration allowed for transmission; configuredGrantTypelAllowed which may set whether a configured grant Type 1 may be used for transmission; and allowedServingCells which may set the allowed cell(s) for transmission. See ¶0243 along with Fig. 38-41.  Similar to earlier statement, the aforesaid disclosures by Babaei is similar to instant application at least in ¶0388 along with Table 3 .


For these reasons, it is maintained that independent claims 1 and 9,   is unpatentable over Liu, in view of 3GPP_38.331_Rel_15, further in view of Babaei.

As all other dependent claims depend either directly or indirectly from the independent claim  1 and 9,  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467